Exhibit 10.4

GREENHILL & CO., INC. EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD NOTIFICATION

Greenhill & Co., Inc., a Delaware corporation (the “Company”), hereby grants to
the “Participant” this Award of Restricted Stock Units (“RSUs”) pursuant to the
Greenhill & Co., Inc., Equity Incentive Plan (the “Plan”) upon the following
terms and conditions:

 

Name of Participant:

Grant Date:

Number of RSUs:

 

1. Notification. This Award is subject to all terms and conditions of this
Notification and the Plan. The terms of the Plan are hereby incorporated by
reference. Capitalized terms not otherwise defined herein shall have the meaning
assigned to such term in the Plan. The term “Notification” means this
Notification.

 

2. Nature of Award. Each RSU represents a right to a future payment equal to the
Fair Market Value of one Share at the time of such payment. Such payment may, at
the Committee’s election be in cash or Shares or a combination thereof.

 

3. Treatment of Dividends. To the extent the Company pays regular cash dividends
on Shares while the RSUs remain outstanding, the Participant shall be entitled
to receive on the Settlement Date, a payment (in cash or Shares) equal to the
Dividend Equivalent Amount (as defined below). Payment of the Dividend
Equivalent Amount under this Paragraph 3 is conditioned upon the vesting and
settlement of the RSUs to which such payment relates and Participant will have
no right to receive any portion of the Dividend Equivalent Amount payment
relating to RSUs which do not become vested and settled in accordance with
Paragraphs 4 and 5 (including, without limitation, as a result of failure to
satisfy the Performance Goal or as a result of a termination of Participant’s
employment which, pursuant to the Plan or this Notification, results in
forfeiture and cancellation of this Award). “Dividend Equivalent Amount” means
(i) the aggregate amount of cash dividends paid in respect of one Share on
record dates occurring or after the Grant Date set forth above and the
Settlement Date multiplied by (ii) the number of Shares that become issuable to
the Participant upon vesting of the RSUs as determined in accordance with
Paragraph 4.

 

4. Vesting Eligibility of RSUs. Subject to the terms and conditions set forth in
the Plan, the RSUs will be eligible for vesting as follows:

 

  a.

General. Unless otherwise provided under the Plan or this Notification, the RSUs
will be eligible for vesting on the earlier to occur of (i) September 30, 2022
and (ii) the Maturity Date (as defined below) (the “Vesting Date”), subject to
continued employment with the Company through such time and attainment of the
Performance Goal, as determined by



--------------------------------------------------------------------------------

  the Committee in accordance with Appendix A. For purposes of this Award, the
“Maturity Date” shall mean the maturity date of the term loan secured by the
Company in connection with the recapitalization of the Company’s balance sheet
that occurs on or before December 31, 2017 (the “2017 Recapitalization”).

 

  b. Termination of Employment. Upon a termination of employment, the provisions
of Section 11 of the Plan shall apply. Notwithstanding Section 11(a) of the
Plan, if the Participant terminates employment before the Vesting Date for
reason of Retirement, the RSUs shall automatically be forfeited and cancelled by
the Company; provided, however, if (i) such Retirement occurs not less than 3
years after the Grant Date and (ii) rather than terminating employment for
reason of Retirement, the Participant offers to convert to Senior Advisor status
on substantially the terms of the Senior Advisor and Non-Competition Agreement,
which will be provided upon request, this Award will continue to vest in
accordance with this Paragraph 4 subject to the terms of the Plan, this
Notification and the Senior Advisor and Non-Competition Agreement, the terms of
which shall be incorporated herein by reference.

 

5. Settlement of RSUs. RSUs eligible for vesting in accordance with Paragraph 4
will be settled by delivering to Participant the number of Shares underlying the
RSUs (or a cash payment therefore) within 75 days following the Vesting Date
(such date, the “Settlement Date”).

 

6. Forfeiture. RSUs which are not eligible for vesting after determination of
the attainment of the Performance Goal will be automatically forfeited and
cancelled by the Company.

 

7. Withholding. In accordance with Section 15(a) of the Plan, the Committee may
in its sole discretion withhold from the payment to you hereunder a sufficient
amount (in cash or Shares) to provide for the payment of any taxes required to
be withheld by federal, state or local law with respect to income resulting from
such payment.

 

8. No Rights of Shareholder. An RSU does not represent an equity interest in the
Company, and carries no voting rights. You will not have any rights of a
shareholder with respect to the RSUs until the Shares have been delivered to
you.

 

9. Notices. Notices hereunder and under the Plan, if to the Company, shall be
delivered to the Plan Administrator (as so designated by the Company) or mailed
to the Company’s principal office, Greenhill & Co., Inc., 300 Park Avenue, New
York, New York, 10022, attention of the Plan Administrator, or, if to you, shall
be delivered to you or mailed to your address as the same appears on the records
of the Company.

 

10. Committee Discretion. All decisions and interpretations made by the Board of
Directors or the Committee with regard to any question arising hereunder or
under the Plan shall be binding and conclusive on all persons. In the event of
any inconsistency between the terms hereof and the provisions of this
Notification and the Plan, this Notification shall govern.

 

2



--------------------------------------------------------------------------------

11. Participant Acknowledgements. By accepting this Award, you acknowledge
receipt of a copy of the Plan, and agree to be bound by the terms and conditions
set forth in this Notification and the Plan, as in effect from time to time. By
accepting this Award, you further acknowledge that the federal securities laws
and/or the Company’s policies regarding trading in its securities may limit or
restrict your right to buy or sell Shares, including, without limitation, sales
of Shares acquired in connection with your RSUs. You agree to comply with such
federal securities law requirements and Company policies, as such laws and
policies are amended from time to time.

 

12. Governing Law. This Notification shall be governed by the laws of the state
of New York without giving effect to its choice of law provisions.

 

GREENHILL & CO., INC. By: Name: Title:

If you would like to designate a beneficiary to exercise your rights under this
Notification in the event of your death, please complete your designation in the
space provided below, as well as please sign and print your name and date in the
space provided below, and return this Notification to the attention of Harold J.
Rodriguez, Jr.

 

Beneficiary:                                   
                                                                     

 

      Participant name (print):       Date:                                     
                                                                            

 

 

 

3



--------------------------------------------------------------------------------

Appendix A

Performance Goal: The RSUs will be eligible for vesting upon a determination by
the Committee in its sole discretion that as of the Vesting Date, the following
has occurred: (i) the 2017 Recapitalization has been completed, (ii) there has
been no default in relation to the term loan secured in connection with the 2017
Recapitalization (the “2017 Term Loan”) and (iii) the 2017 Term Loan has been
repaid in full.